Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on 6/23/2021 has been received and claims 1-21 are pending.

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 4 of Claim 15, insert --cylindrical-- before “processing”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inflow portion”, “outflow portion”, and “light emitting element” in claim 1, “component” and “elastic member” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what further structural feature/component the claim is attempting to further limit as the limitation is directed to a content/material within an apparatus claim (see MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-17, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2019-098055).
As to Claim 1, Kato (‘055) discloses an ultraviolet light irradiation device (30) comprising:  
5a cylindrical portion (23) configured to form a cylindrical processing flow path (i.e. within/through 23) extending in a longitudinal direction and include an opening (23b; opposite 23b) at one end side (i.e. end at 23b or 23a/end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23); 
a first chamber (25B) configured to cover the opening (23b) and 10communicate with the cylindrical processing flow path (i.e. within/through 23) via the opening (23b); 

an outflow portion (25a) configured to allow the object having passed through the cylindrical processing flow path (i.e. within/through 23) to flow out from an 15other end (i.e. end at 23b or end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23); and 
a light emitting element (3) provided at least on the one end side or the other end side of the cylindrical portion (23) and configured to apply ultraviolet light to the object passing through the cylindrical processing flow path (i.e. within/through 23) (see Figure 5), 
20wherein the first chamber (25B) capable of having an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (i.e. within/through 23) and less than 3 times of inner volume of the cylindrical processing flow path (i.e. within/through 23) (see Figure 5).
While Kato (‘055) does not appear to specifically teach that the first chamber (25B) has an inner volume equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path (i.e. within/through 23), it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide any size for the inner volume for the first chamber such as equal to or more than 2/3 of the cube of an equivalent inner diameter of the cylindrical processing flow path as a matter of engineering choice. Only the expected results would be attained. 
As to Claim 2, Kato (‘055) discloses that the first chamber (25B) is formed along an outer periphery of the cylindrical portion (23) (see Figure 5).
As to Claim 3, Kato (‘055) discloses that an amount of change in a main cross-sectional area from a most upstream portion to a most downstream portion of the cylindrical processing 
As to Claims 4-5, Kato (‘055) discloses that the ultraviolet light irradiation device (30) further comprises a plate (9) configured to cover the opening (13b) at the one end of the cylindrical portion (13), wherein the plate (9) includes a plurality of opening holes penetrating between front and back surface of the plate (9) (see English translation, [0042] – lines 2-4). While Kato (‘055) does not appear to specifically teach that the plurality of opening holes has an aperture ratio of from 5% to 80% or that the plurality of opening holes have an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow path, it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an aperture ratio of from 5% to 80% and an equivalent diameter equal to or more than 0.5 mm and equal to or less than 1/3 of the equivalent inner diameter of the cylindrical processing flow 
As to Claim 12, Kato (‘055) discloses that the inflow portion (25b) is arranged at a position close to the other end side of the cylindrical portion (23) by a distance equal to or more than an inflow port 10equivalent radius of the inflow portion (25b) and equal to or less than 2/3 of a processing flow path length from an end on the one end side of the cylindrical portion (23) (see Figure 5).	
As to Claim 13, Kato (‘055) discloses that the ultraviolet light irradiation device (30) further comprises a second chamber (25A) between the cylindrical processing flow path (i.e. within/through 23) and the outflow portion (25a) (see Figure 5). 
As to Claim 14, Kato (‘055) discloses that on the other end (i.e. end of 23 adjacent 6 – see Figure 5) of the cylindrical portion (23) is provided a communication port (i.e. opening of 23 near 6)  configured to allow for communication between the cylindrical processing flow path (i.e. within/through 23) and the second chamber (25A), the second chamber (25A) being provided along an outer peripheral surface of the cylindrical portion (23) (see Figure 5).
	As to Claim 15, Kato (‘055) discloses that the outflow portion (25a) is arranged at a position close to the one end side (i.e. end at 23b or end of 23 adjacent 6 – see Figure 5) of the cylindrical DB1/ 103414703.175 –portion (23) by a distance equal to or more than an outflow port equivalent radius of the outflow portion (25a) and equal to or less than 2/3 of the processing flow path length.
As to Claim 16, while Kato (‘055) discloses that on an end face on the other end of the cylindrical portion (23) is provided a component (9) configured to cover an entire opening on the other end of the cylindrical portion (23), Kato (‘055) does not appear to specifically teach that 
As to Claim 17, Kato (‘055) discloses that in the cross-section 15orthogonal to the longitudinal direction at a position including the first chamber (25B) of the cylindrical portion (23), a cross-sectional area of the first chamber (25B) is from 1/10 to 1 of a cross-sectional area of the cylindrical processing flow path (i.e. within/through 23) (see Figure 5).
As to Claims 20-21, Kato (‘055) discloses that the ultraviolet light irradiation device (30) is a fluid sterilization module configured to sterilize a fluid capable of being a liquid as the object (see English translation, Abstract, paragraphs [0020]-[0022])

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP2019-098055) as applied to claim 1 above, and further in view of Khan (20150314024).
Kato (‘055) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
As to Claim 18, while Kato (‘055) discloses the cylindrical portion may be formed using an ultraviolet light reflecting material (see English translation, [0004] and [0007]), Kato (‘055) does not appear to specifically teach that the ultraviolet light reflecting material has a diffuse transmittance of from 1%/mm to 20%/mm and a total reflectance of from 80%/mm to 99%/mm in an ultraviolet light 25region.

As to Claim 19, Kato (‘055) does not appear to specifically teach that the inflow portion is formed using polyolefin. However, it was known in the art before the effective filing date of the claimed invention to form a housing of an ultraviolet light irradiation device using polyolefin. Khan (‘024) discloses an ultraviolet light irradiation device (10; 100; 200) comprising a housing formed using plastic (i.e. polyolefin) as a known material (see p. 6 [0065] – last line). It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide polyolefin as a material choice for the inflow portion of Kato as a known alternate material in order to form a protective housing/wall for the ultraviolet light irradiation device.
Thus, Claims 18-19 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Kato (‘055) and Khan (‘024).
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive. Specifically, as to applicant’s arguments in pp. 7-10 of Remarks, examiner points to Kato’s teaching (see English translation – [0013]-[0016], [0021]-[0022], [0046]-[0047] and [0053]) which indicates that the purpose of the first chamber is to rectify and regulate the fluid flow within the cylindrical portion to enable uniform irradiation of UV light to the fluid so as to improve sterilization effect. Examiner indicates that one of ordinary skill in the art would have, through routine experimentation, found an optimal sizing of the first chamber in Kato such as the claimed dimension/sizing to enable most/best rectification of fluid within the cylindrical processing flow path within the cylindrical portion, and examiner further indicates that “the unexpected properties of a claimed invention [have] not shown to have a significance equal to or greater than the expected properties” and thus “the evidence of unexpected properties [is] not sufficient to rebut the evidence of obviousness” (see MPEP §716.02(c)(I) – second paragraph and (II)). Moreover, examiner points out that applicant merely provided results from simulation based on the claimed device but failed to provide any direct or indirect comparison of the claimed invention with the closest prior art (such as Kato) that is commensurate in scope with the claims to establish that the unexpected result/property of the claimed sizing/dimension is indeed unexpected thus nonobvious from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799